DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 11/20/2020. Claims 1 and 16 have been amended.  Claims 1-20 are presented for examination. Claims 1-20 are pending. All objections and or rejections not repeated below are withdrawn.
The IDS filed on 11/20/2020 has been considered.
	
Claim Interpretation
Under the broadest reason interpretation, all claims that are claiming in an alternative format, only one limitation is required to be met by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Pub. 20190147964) in view of Jeon et al. (US Pub. 20170241843).
As per claims 1 and 16, Yun et al. a system, comprising: 
a memory device comprising a plurality of memory cells (See Fig. 1, items 120 and 122); and 
a processing device (See Fig. 5, item 362) coupled to the memory device, the processing device configured to:
determine at least one real-time measure including at least one environmental parameter or at least one operational parameter, or a combination thereof (See paragraph 0088, first and last sentences, wherein the sampling rate is adjust based on the real-time measure of the operation environment of the memory device.  Since the adjusting is happening during a memory operation as taught in paragraphs 0060-0070, therefore, it’s adjusting based on real-time measure), wherein: 
the environmental parameter corresponds to one or more physical conditions concerning the system (See paragraph 0088, last sentence, wherein the environmental parameter can be an internal temperature), the operational parameter represents one or more operations performed by the system (See paragraph 0088, last sentence, wherein the operational parameter can be program/erase cycle); and 
generate an adjusted sampling rate based on the real-time measure, wherein the adjusted sampling rate replaces a previous sampling rate (See paragraph 0088, wherein when the sampling rate is adjusted and it’s readily apparent that the current sampling rate is being replaced by the adjusted sampling rate).

Jeon et al. disclose generate an adjusted sampling rate based on the real-time measure, wherein the adjusted sampling rate replaces a previous sampling rate used to control a timing interval between triggering of data gather process that gathers information of errors, garbage collection, the environmental parameter, or a combination thereof. See paragraph 0138, lines 1-6, wherein the temperature information is acquired at a specified time intervals according to a currently set or currently adjusted sampling rate.  See paragraph 0134, lines 1-6, wherein the sampling rate can be adjusted depending on external factor.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun et al. to include the teaching of Joen et al. in order to arrive at the current invention. The motivation of doing so is to allow the system to adaptively acquire the new/updated temperature to monitor system performance in order to improve the system operation.

As per claims 2 and 17, Yun et al. disclose the system of claim 1, wherein the real-time measure is a feedback measure determined during implementation of the previous data gathering process at the sampling rate. See paragraph 0069, last sentence – paragraph 0070, wherein the next sampling rate is based on the feedback of the previous sampling process. 

a temperature sampling process, or a combination thereof. See paragraph 0138, lines 1-6, wherein the temperature information is acquired at a specified time intervals according to a currently set or currently adjusted sampling rate.

As per claim 4, Yun et al. disclose the system of claim 3, wherein the adjusted sampling rate controls timing of the read operation (See paragraph 0087, wherein since sampling requires gathered data information, therefore an adjusted sampling rate dictates a new timing for reading the data) or calculation of an error measure based on one or more read results or a combination thereof. 

As per claim 5, Yun et al. disclose the system of claim 3, wherein the adjusted sampling rate controls timing of implementing one or more of the cRLC mechanism (See paragraph 0069-0070, wherein a desired read voltage is selected (i.e. calibrated) based on the sample read results of the adjusted rate.  The time which the readjustment is implemented controls the timing of selecting the desired read voltage.  This rejection is made in view of the disclosure in paragraph 0042 of the present invention with regard to implementing the cRLC), the DPT mechanism, the DPS mechanism, a data refresh operation, or an iteration thereof, or a combination thereof.

See paragraph 0069-0070, wherein a desired read voltage is selected based on the sample read results.  Since the sampling rate is dynamically adjusted throughout the memory operation, it performs iteratively.

As per claim 7, Yun et al. disclose the system of claim 3, wherein the DPT mechanism iteratively adjusts a desired distribution of program-verify levels based on a set of read results sampled according to the adjusted sampling rate. See paragraph 0119, wherein the voltage distribution is adjusted to a desired distribution program-verify levels.

As per claim 8, Yun et al. disclose the system of claim 3, wherein the DPS mechanism iteratively adjusts a programming step that is used in iteratively storing charges in one or more of the memory cells for a programming operation.  See paragraph 0078, wherein the programming step is adjusted for programming operation.

As per claim 9, Yun et al. disclose the system of claim 3, wherein the data gathering process comprises a background scan that reads code words stored in the memory cells and for determining error measures associated with the code words. See paragraph 0050, wherein the error correction code is read and compared to determine an error.

an operation rate, or a combination thereof, wherein the operation rate represents a frequency or a timing for an operation associated with the operational parameter.  See paragraph 0088, last sentence, wherein the program/erase cycle is the operation rate that represents the cycle of P/E.

As per claim 11, Yun et al. disclose the system of claim 1, wherein the operational parameter comprises a device status, a status or a result from a device operation, a trigger rate, a performance characteristic, or a parameter change, or a combination thereof.  See paragraph 0088, last sentence, wherein an internal temperature is a performance characteristic.

As per claim 12, Yun et al. the system of claim 11, wherein the device operation comprises a continuous read level calibration (cRLC) mechanism (See paragraph 0069-0070, wherein a desired read voltage is selected (i.e. calibrated) based on the sample read results.  Since the sampling rate is dynamically calibrated throughout the memory operation, it performs continuously), a dynamic program targeting (DPT) mechanism, a dynamic programming step (DPS) mechanism, a background scan, a garbage collection process, or a data refresh process, or a combination thereof.

See Fig. 1, item 120 and paragraph 0046, wherein the memory is a non-volatile memory.

As per claim 15, Yun et al. disclose the system of claim 1, wherein the processing device is further configured to: 
compare the real-time measure to an update threshold (See paragraph 0090, wherein the counting result is compared with the reference value (i.e. threshold)); and 
replace the sampling rate with the adjusted sampling rate based on the comparison. See paragraph 0090, wherein the sampling rate is adjusted based on the counting result and the comparison.

As per claim 18, Yun et al. do not particularly disclose the system of claim 1, wherein the data gathering process comprises at least one of a continuous read level calibration (cRLC) mechanism, a dynamic program targeting (DPT) mechanism, a dynamic programming step (DPS) mechanism, a background scan (See paragraph 0050, scanning for error), a read operation, or a temperature sampling process, or a combination thereof.

As per claim 19, Yun et al. disclose the method of claim 18, further comprising implementing the cRLC mechanism (See paragraph 0069-0070, wherein a desired read voltage is selected (i.e. calibrated) based on the sample read results of the adjusted sampling rate.  This rejection is made in view of the disclosure in paragraph 0042 of the present invention with regard to implementing the cRLC), the DPT mechanism, the DPS mechanism, the background scan, a data refresh operation, an iteration thereof, or a combination thereof according to the adjusted rate. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. in view of Joen et al. and further in view of Molas et al. (US Patent 10,388,376).
As per claim 13, Yun et al. do not disclose the system of claim 11, wherein the device status represents a level of defects in the memory cells.
Molas et al. disclose wherein the device status represents a level of defects in the memory cells.  See col. 4, lines 22-43, wherein the device status represents the erasure condition of the memory cells which indicates the level of defects.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun et al. to include the teaching of Molas et al. in order to arrive at the current invention. The motivation of doing so is to recognize the device status to adjust the writing conditions to increase endurance of memory cell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because Applicant’s amendment necessitated a new ground of rejection.
With respect to argument on pages 7-8, Applicant argued that a person skilled in the art would not be motivated to modify Yun et al. to include the feature of “data 
Examiner respectfully disagrees. Yun et al. specifically disclose in paragraph 0088, “Furthermore, the sampling rate control circuit 362 may adjust a sampling rate according to an operation environment of the memory device 300. The operation environment of the memory device 300 may include at least one from among a program/erase (P/E) cycle of the memory device 300, an internal temperature, and process characteristics”. The teaching in paragraph 0087 of Yun et al. is one of the application for using the sampling rate control circuit taught by Yun et al. in paragraph 0088. Therefore, one skilled in the art would find it obvious to apply the method of sampling taught in paragraph 0088 to sample other variables, parameters, or condition and further adjust the sampling rate based on the feedback to enhance the memory or system operation.
The arguments for dependent claims 2-12 and 14-20 are also not persuasive for their dependency on persuasiveness of claims 1 and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139